DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 11/15/2020 claims 1-16 are pending in the present application, claims 1, 9 written in independent form.
Response to Arguments

Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. The Applicant’s arguments are centered on the amended claim language “select the duration of an acknowledgement window after the alarm time” and to a lesser extent “if the buddy fails to mark the alarm as done within the alarm’s acknowledgement window, altering the creator via the user interface on the first mobile device.” The Applicant assert the requirement of two distinct times delineating the times as: an alarm time and a window after an alarm time and asserts that d1 and d2 fail to disclose such limitations. The Examiner respectfully disagrees with these assertions as the Applicant has failed to fully appreciate the breadth of the teaching of d1 in view of d2. D1 in view of d2, when given the proper consideration, sets forth teachings which meet the limitations and rebut the Applicant’s assertions. D1 discloses (as pointed out by the Applicant in the arguments) a time window, which comprises the time span from the time a task is assigned and acknowledged (see d1 para. 0046) and the assigned completion time (see d1 para. 0043) this widow is equated to the limitation to select a duration of and acknowledgement window and is set forth in multiple sections (see d1 para. 0039, 0043, 0044). D1 also discloses other time constrains (see d1 para. 0063) wherein alert times (i.e. alarms) are set by the task creator, wherein the person assigned the alarm is altered at various times with respect to the need to complete the task, until the task is complete (see d1 para. 0047, 0063, 0064). The timed reminders are set and therefore adequately correlate to the required alarm time of the claims as amended. Therefore, d1 in view of d2 disclose the claims as amended and the Applicant’s arguments are rebutted. The rejections below are made final. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20180096272 to Weiss (hereinafter d1) in view of United States Patent Application Publication US-20180129371 to Fowler et al (hereinafter d2).
Regarding claim 1, as to the limitation “A computer-implemented method for creating a buddy alarm on a mobile device, comprising:”  d1 a system comprising a plurality of mobile devices (see d1 Fig. 1 elements 20, 30, 60) which includes at least a user interface (see d1 Fig. 1 elements 50, 37) and network connection between devices (see d1 Fig. 1, para. 0025-0036) wherein the system is controlled by a non-transitory computer readable storage medium having encoded thereon instructions that, when executed by one or more processors of the system, cause the system to perform a method (see d1 para. 0010). 
as to the limitation “receiving, via a user interface on a first mobile device, input from a creator to: schedule an alarm, wherein the alarm includes at least an alarm time, and select a buddy for the alarm” d1 discloses a user interface on a first mobile device wherein input from a user is received to create a task (i.e. schedule and alarm) and selecting a user for assigning the task to (i.e. selecting a buddy for the alarm) (see d1 para. 0039), wherein the task includes alarm times (see d1 para. 0047);
as to the limitation “sending an invitation to a second mobile device operated by the buddy; receiving a response from the second mobile device, wherein the response indicates whether the buddy accepts or declines the invitation” d1 discloses assigning a task to a user (i.e. sending the invitation) (see d1 para. 0043) and providing the ability to accept or decline the task, which includes informing the creator of the task (see d1 para. 0046);
as to the limitation “alerting the buddy, via a user interface on the second mobile device, at the alarm time, wherein the creator is not alerted at the alarm time” d1 in view of d2 discloses determining task status and alerting the user of the device assigned the task and not the creator (see d1 para. 0047, Fig. 7 step 722 para. 0067);
as to the limitation “select the duration of an acknowledgement window after the alarm time,” and “if the buddy fails to mark the alarm as done within the alarm’s acknowledgement window, altering the creator via the user interface on the first mobile device” D1 discloses a time window, which comprises the time span from the time a task is assigned and acknowledged (see d1 para. 0046) and the assigned completion time (see d1 para. 0043) this widow is equated to the limitation to select a duration of and acknowledgement window and is set forth in multiple sections (see d1 para. 0039, 0043, 0044). D1 also discloses other time constrains (see d1 para. 0063) wherein alerts (i.e. alarms) are set by the task creator, wherein the person assigned the alarm is altered at various times with respect to the need to complete the task, until the task is complete (see d1 para. 0047, 0063, 0064); wherein notification to parents is made of task is not complete (see d1 Fig. 7 para. 0069);
as to the limitation “receiving a response from the second mobile device, wherein the response indicates whether the buddy accepts or declines the invitation” d1 discloses providing the ability to accept or decline the task, which includes informing the creator of the task (see d1 para. 0046) d1 does not appear to explicitly disclose a response from the second mobile device, wherein the response indicates whether the buddy accepts or declines the invitation, attention is directed to d2 which, in a similar field of endeavor of task management, discloses accepting and decline task (see d2 para. 0037, 0045, 0049, 0055, 0058, 0061, 0065);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method of claim 1, further comprising: receiving, via the user interface on the second mobile device, input from the buddy to set one or more personal parameters for the alarm” d1 in view of d2 discloses providing the second device (i.e. buddy) options for selecting parameters of the task (i.e. alarm) (see d2 para. 0049, 0056-0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The method of claim 1, further comprising: displaying, via the user interface on the second mobile device, a chat message from the creator as a reminder for the alarm” d1 in view of d2 discloses displaying a chat message (see d2 para. 0059, 0077-0078, 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method of claim 1, further comprising: receiving, via the user interface on the second mobile device, input from the buddy to mark the alarm as done” d1 in view of d2 disclose marking a task as done (see d1 para. 0047).
Regarding claim 6, as to the limitation “The method of claim 5, further comprising: alerting the creator, via the user interface on the first mobile device, that the buddy marked the alarm as done” d1 in view of d2 discloses notifying a creator a task is complete (see d2 para. 0045). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The method of claim 1, further comprising: receiving, via the user interface on the first mobile device, input from the creator to mark the alarm as done” d1 in view of d2 discloses the creator approving a task as complete (see d1 Fig. 8 para. 0070-0073).
Regarding claim 8, as to the limitation “The method of claim 1, wherein the creator is an automated assistant” d1 in view of d2 discloses an automated assistant (see d2 Fig. 9 para. 0057-0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “A system for creating a buddy alarm on a mobile device, comprising: a plurality of mobile devices, each configured to:”  d1 a system comprising a plurality of mobile devices (see d1 Fig. 1 elements 20, 30, 60) which includes at least a user interface (see d1 Fig. 1 elements 50, 37) and network connection between devices (see d1 Fig. 1, para. 0025-0036) wherein the system is controlled by a non-transitory computer readable storage medium having encoded thereon instructions that, when executed by one or more processors of the system, cause the system to perform a method (see d1 para. 0010). 
as to the limitation “receive, via a user interface, input from a creator to: schedule an alarm, wherein the alarm includes at least an alarm time, and select a buddy for the alarm;” d1 discloses a user interface on a first mobile device wherein input from a user is received to create a task (i.e. schedule and alarm) and selecting a user for assigning the task to (i.e. selecting a buddy for the alarm) (see d1 para. 0039), wherein the task includes alert times (see d1 para. 0047);
as to the limitation “and a server computer configured to: send, via a network, an invitation for the alarm to the buddy's mobile device;” d1 discloses assigning a task to a user (i.e. sending the invitation) (see d1 para. 0043) and providing the ability to accept or decline the task, which includes informing the creator of the task (see d1 para. 0046);
as to the limitation “alert, via the user interface, the buddy at the alarm time, wherein the creator is not alerted at the alarm time; and if the buddy fails to mark the alarm as done within a predefined time period, alert, via the user interface, the creator” d1 in view of d2 discloses determining task status and alerting the user of the device assigned the task and not the creator (see d1 para. 0047, Fig. 7 step 722 para. 0067);
as to the limitation “receive, via the network, a response from the buddy's mobile device, wherein the response indicates whether the buddy accepts or declines the invitation” d1 discloses notification sent to parent (i.e. creator) device based on a task not completed within a timer period (see d1 para. 0069);
as to the limitation “select the duration of an acknowledgement window after the alarm time,” and “if the buddy fails to mark the alarm as done within the alarm’s acknowledgement window, altering the creator via the user interface on the first mobile device” D1 discloses a time window, which comprises the time span from the time a task is assigned and acknowledged (see d1 para. 0046) and the assigned completion time (see d1 para. 0043) this widow is equated to the limitation to select a duration of and acknowledgement window and is set forth in multiple sections (see d1 para. 0039, 0043, 0044). D1 also discloses other time constrains (see d1 para. 0063) wherein alerts (i.e. alarms) are set by the task creator, wherein the person assigned the alarm is altered at various times with respect to the need to complete the task, until the task is complete (see d1 para. 0047, 0063, 0064); wherein notification to parents is made of task is not complete (see d1 Fig. 7 para. 0069);
as to the limitation “receiving a response from the second mobile device, wherein the response indicates whether the buddy accepts or declines the invitation” d1 discloses providing the ability to accept or decline the task, which includes informing the creator of the task (see d1 para. 0046) d1 does not appear to explicitly disclose a response from the second mobile device, wherein the response indicates whether the buddy accepts or declines the invitation, attention is directed to d2 which, in a similar field of endeavor of task management, discloses accepting and decline task (see d2 para. 0037, 0045, 0049, 0055, 0058, 0061, 0065);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The system of claim 9, wherein each of the plurality of mobile devices are further configured to receive, via the user interface, input from the buddy to set one or more personal parameters for the alarm” d1 in view of d2 discloses providing the second device (i.e. buddy) options for selecting parameters of the task (i.e. alarm) (see d2 para. 0049, 0056-0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The system of claim 9, wherein each of the plurality of mobile devices are further configured to display, via the user interface, a chat message from the creator as a reminder for the alarm” d1 in view of d2 discloses displaying a chat message (see d2 para. 0059, 0077-0078, 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “The system of claim 9, wherein each of the plurality of mobile devices are further configured to receive, via the user interface, input from the buddy to mark the alarm as done” d1 in view of d2 disclose marking a task as done (see d1 para. 0047).
Regarding claim 14, as to the limitation “The system of claim 14, wherein each of the plurality of mobile devices are further configured to alert the creator, via the user interface, that the buddy marked the alarm as done” d1 in view of d2 discloses notifying a creator a task is complete (see d2 para. 0045). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 15, as to the limitation “The system of claim 9, wherein each of the plurality of mobile devices are further configured to receive, via the user interface, input from the creator to mark the alarm as done” d1 in view of d2 discloses the creator approving a task as complete (see d1 Fig. 8 para. 0070-0073).
Regarding claim 16, as to the limitation “The system of claim 9, wherein the creator is an automated assistant” d1 in view of d2 discloses an automated assistant (see d2 Fig. 9 para. 0057-0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding task management to incorporate the details of a response of accept/rejection of a task as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: greater control and convenience in manipulating task (i.e. alert ) items (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication, task management) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) to achieve the predictable result of convenience in manipulating task (i.e. alert ) items with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643